DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.84(h)(5) because Figures 2, 3, 5, and 7 show modified forms of construction in the same view.   	Figure 3 shows a peripheral space interior of embedment plate 70 and exterior of inner/outer liners 60/61. This space is not present in any of the other Figures. 	Figure 2 shows inner/outer liners 60/61 extending all the way to the top of the vertical sidewalls 41, but encircled portion V points to Figure 5, which instead shows these liners stopping well below the base of deck 22. Figure 5 also shows embedment plate 70, which is missing in Figure 2.  	Figure 2 should show embedment plate 70, and it should be in proper orientation with the inner/outer liners 60/61.
 	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d)
Figure 6 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 21.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “40” has been used to designate two different areas in Figure 3. 
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 64. Examiner believes that 61 in Figure 4 may be intended to be 64. 
  	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the flow plenum being hermetically sealed (claim 5) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Figure 5 shows that the flow plenum 68 is not hermetically sealed, but instead as a gap at its lower left connected to space 62, and another gap at its right connected to passageway 105.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the air gap extending interrupted as described in claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Figure 2, for example, shows inner/outer liners 60/61 extending continuously around the entire interior of the cavity 43. Figure 5 shows that the air gap 62 is sandwiched in between liners 60/61. Therefore, an “interruption” of air gap 62 is not shown.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Specification
The disclosure is objected to because of the following informalities: Examiner assumes in ¶ 31, “The detail in Fig. 4 shows one or many” should be “one of many”; additionally in ¶ 31, numeral 64 is used for the joint 64 but then is also used for “horizontal interstitial space” and “vertical interstitial space.”  
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “air gap” in claim 1 should be changed to “interstitial space” to be consistent with the term used in the Specification. Alternatively, the Specification may be amended to recite that the interstitial space may be an air gap. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3–11, 15, 17, and 19–20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. ). The term “circumscribe” in claim 3 is used by the claim to mean “extending along a surface of,” while the accepted meaning1 is “to draw a figure around another, touching it at points but not cutting it.” The term is indefinite because the specification does not clearly redefine the term.
For example, in the below image2, the circle “circumscribes” the triangle.

    PNG
    media_image1.png
    240
    320
    media_image1.png
    Greyscale







This is inconsistent with what appears to be Applicant’s intended meaning of “circumscribe.” The Specification also uses this term repeatedly. Please correct accordingly.  	For the purposes of examination, Examiner will interpret this term to mean “extending along a surface of,” as best understood by the Examiner.

Claim 5 recites “a hermetically sealed flow plenum…wherein the flow plenum is in fluid communication with the air gap.” This limitation is contradictory. The flow plenum 
The structural relationship between the flow plenum and the air gap in claim 5 is unclear for the reasons described immediately above. For the purposes of examination, Examiner must assume that if the flow plenum is hermetically sealed but is in communication with the air gap, then the flow plenum and the air gap must refer to the same area. 
Claim 15 is also rejected for the same reasons described above for claim 5. 
Claim 11 recites that the “air gap extends interrupted.” There is no apparent structural meaning to the description that an air gap extends interrupted. Nor is there any description of an “interruption” in the Specification, and nor is this shown in the Drawings. 
Claim 17 recites the limitation "the air plenum" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the air gap" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Any claim not specifically addressed in this section that depends from a rejected claim is also rejected under 35 U.S.C. 112(b) for its dependency upon an above–rejected claim and for the same reasons. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
For Applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 10, 11, 12, 13, 14, 15, 16, 18, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maas (DE 3430180 A1).
Regarding claim 1, Maas teaches spent fuel pool system comprising:  	a fuel pool (Fig. 1) comprising:  		a base slab (4);  		a plurality of vertical sidewalls (3) extending from the base slab (while the right-hand sidewall is not pictured, it is necessarily present to contain the water); and  		a cavity (2) defined by the vertical sidewalls and the base slab, the cavity being at least partially filled with pool water (¶¶ 4, 5);  	a pool liner system located within the cavity, the pool liner system comprising:  		an outer liner (e.g., including 14, 12) positioned adjacent to the vertical sidewalls; (e.g., including 20, 19) positioned adjacent to the outer liner such that the inner liner is in contact with the pool water; and  		wherein the inner and outer liners are separated by an air gap (17, or the space underneath 23, or the space in between 15 and the left side of 20 and upper side of 14, or “the space” in ¶ 22).
Regarding claim 2, Maas anticipates all the elements of the parent claim and additionally teaches wherein both of the inner (20, 19) and outer (14, 12) liners are positioned within the cavity (2) of the fuel pool.
Regarding claim 3, Maas anticipates all the elements of the parent claim and additionally teaches an embedment plate (15) embedded into the vertical sidewalls (15) and circumscribing the cavity (plate 15 extends along a surface of sidewalls 3), the embedment plate comprising an inner surface (right-hand surface of 15) that faces the cavity (2).
Regarding claim 4, Maas anticipates all the elements of the parent claim and additionally teaches wherein the inner liner (20, 19) is sealably coupled to the inner surface of the embedment plate (15) at a first position (21) and the outer liner is sealably coupled to the inner surface of the embedment plate at a second position (unlabeled weld between 14 and 15, shown in Fig. 1), the first position being closer to an open top end of the cavity than the second position (inner liner 20 attaches to 15 at a ).
Regarding claim 5, Maas anticipates all the elements of the parent claim and additionally teaches wherein a hermetically sealed flow plenum is formed between a top terminal edge of the inner liner and a top terminal edge of the outer liner, wherein the flow plenum is in fluid communication with the air gap (the pictured air gap/flow plenum is at a right-hand side of 15, an upper end of 14, and a left end of 20).
Regarding claim 10, Maas anticipates all the elements of the parent claim and additionally teaches wherein the flow plenum extends around an entire perimeter of the spent fuel pool (Fig. 1 is a two-dimensional side view; a three-dimensional or top view would show 15, 20, and 14 extending around an entire perimeter of the spent fuel pool; the liners cover the floor, e.g., ¶ 3).
Regarding claim 11, Maas anticipates all the elements of the parent claim and additionally teaches wherein the air gap (17) extends interrupted from an inner surface of the outer liner that faces away from the vertical sidewalls and towards the cavity to an outer surface of the inner liner that faces away from the cavity and towards the vertical sidewalls (e.g., weld 13 appears to “interrupt” the air gap 17 in a space between 12 and 19).
Regarding claim 12, Maas anticipates all the elements of the parent claim and additionally teaches wherein the spent fuel pool system is explicitly configured to hold a (¶ 4) disposed on the base slab and submerged in the pool water (¶¶ 4, 5), each of the storage racks having a plurality of cells each configured for holding a spent nuclear fuel assembly containing nuclear fuel rods (¶ 4, ¶ 12). Examiner notes that Maas’ spent fuel pool shown in Figure 1 is explicitly intended to hold fuel storage racks with cells for spacing apart fuel assemblies. Examiner further notes that all fuel storage racks have cells for spacing apart fuel assemblies, and all spent fuel assemblies have spent fuel rods in them. 
Regarding claim 13, Maas anticipates all the elements of the parent claim and additionally teaches wherein the inner (20, 19) and outer (14, 12) liners are located entirely within the cavity of the fuel pool.
Regarding claim 14, Maas teaches a spent fuel pool system comprising:  	a fuel pool (Fig. 1) comprising: 		a base slab (4);  		a plurality of vertical sidewalls (3) extending from the base slab (while the right-hand sidewall is not pictured, it is necessarily present to contain the water); and  		a cavity (2) defined by the base slab and an inner surface of the vertical sidewalls, the cavity being filled with pool water (¶¶ 4, 5);  	a pool liner system comprising:  		an outer liner (e.g., including 14, 12) positioned adjacent to the inner surfaces of the vertical sidewalls; and  		an inner liner (e.g., including 20, 19) positioned adjacent to the outer liner, (17, or the space underneath 23, or the space in between 15 and the left side of 20 and upper side of 14, or “the space” in ¶ 22), and wherein the inner liner is in contact with the pool water; and  	a vacuum system fluidly coupled to the air gap (“the space between the bottom liner 6 and the…plates 16, the deformation plates 18, etc. can be evacuated,” ¶ 22), the vacuum system comprising a vacuum pump that is configured to maintain the air gap at a vacuum pressure (Maas’ recitation that the air gap can be “evacuated” means maintained at a vacuum pressure; as is well-known in the art, in such a spent fuel pool system, you cannot maintain a vacuum airspace without a vacuum pump).
Regarding claim 15, Maas anticipates all the elements of the parent claim and additionally teaches a pressure sensor (“manometer,” ¶ 22) configured to detect any rise in pressure within the air gap that would be indicative of a potential leak in the pool liner system (“the space between the bottom liner 6 and the overlying sealing plane with the plates 16, the deformation plates 18, etc. can be evacuated…and connected to a manometer as leak monitoring,” ¶ 22).
Regarding claim 16, Maas anticipates all the elements of the parent claim and additionally teaches a flow plenum formed between a top terminal edge of the outer liner and a top terminal edge of the inner liner, the flow plenum being fluidly coupled to the air gap between the inner and outer liners (the pictured air gap/flow plenum is at a right-hand side of 15, an upper end of 14, and a left end of 20)
Regarding claim 18, Maas teaches a spent fuel pool system (Fig. 1) comprising:  	a base slab (4);  	a plurality of vertical sidewalls (3) extending from the base slab (while the right-hand sidewall is not pictured, it is necessarily present to contain the water);  16Docket No. HOL-092-US-CON  	a cavity (2) defined by the vertical sidewalls and the base slab, the cavity being filled with pool water (¶¶ 4, 5);  	at least one fuel storage rack (¶ 4) disposed in the cavity, the fuel storage rack holding a nuclear spent fuel assembly containing nuclear fuel rods (¶ 4, ¶ 12) that heat the pool water (¶¶ 4, 5) (Examiner notes that Maas’ spent fuel pool shown in Figure 1 is explicitly intended to hold fuel storage racks with cells for spacing apart fuel assemblies. Examiner further notes that all fuel storage racks have cells for spacing apart fuel assemblies, and all spent fuel assemblies have spent fuel rods in them);  	a pool liner system located in the cavity and comprising an outer liner (e.g., including 14, 12) adjacent the sidewalls and base slab, an inner liner (e.g., including 20, 19) adjacent the outer liner and wetted by the pool water, and an interstitial space formed between the outer and inner liners; and  	a vacuum pump (see ¶ 22: Maas’ recitation that the air gap can be “evacuated” means maintained at a vacuum pressure; as is well-known in the art, in such a spent fuel pool system, you cannot maintain a vacuum airspace without a vacuum pump) fluidly coupled to the interstitial space, the vacuum pump being configured to evacuate air from the interstitial space to maintain a pressure of the interstitial space below atmospheric pressure (“the space between the bottom liner 6 and the…plates 16, the ).
Regarding claim 19, Maas anticipates all the elements of the parent claim and additionally teaches a pressure sensor (“manometer,” ¶ 22) configured to detect any rise in pressure within the air gap that would be indicative of a potential leak in the pool liner system (“the space between the bottom liner 6 and the overlying sealing plane with the plates 16, the deformation plates 18, etc. can be evacuated…and connected to a manometer as leak monitoring,” ¶ 22).
Regarding claim 20, Maas anticipates all the elements of the parent claim and additionally teaches a computer processor based plant monitoring system operably coupled to the pressure sensor (“manometer,” ¶ 22) to monitor the pressure of the interstitial space (“the space between the bottom liner 6 and the overlying sealing plane with the plates 16, the deformation plates 18, etc. can be evacuated…and connected to a manometer as leak monitoring,” ¶ 22). Examiner notes that all nuclear power plant spent fuel pools must necessarily have their monitoring systems operably coupled to a computer processor based plant monitoring system. There is no spent nuclear fuel pool where an employee must physically descend into the pool to read the pressure readings. All information from the pressure sensors is sent to the control room where it is monitored by plant algorithms and the senior reactor operator (SRO). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
For Applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 6–9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Maas in view of Takahashi (JPS5757233A).
Regarding claim 6, Maas anticipates all the elements of the parent claim, including the embedment plate (15). Maas does not explicitly state that the embedment plate can have a flow passageway through it. 
Takahashi does. Takahashi is in the same art area of spent fuel pools (technical field, page 1) and teaches a concrete (23, Fig. 3) and lined pool (9) similar to that of Maas, and having an embedment plate (10, 17, 24) facing the inner cavity of the pool (13, Fig. 3) formed through the embedment plate, a first end of the flow passageway being fluidly coupled to a flow plenum (18) (“pressurizing pipe 13 communicating with the outside is connected to an end portion of the leakage detecting groove 18,” mid-page 3). 
A purpose for this teaching is, as described by Takahashi, to provide a “leakage detection groove in the vicinity of the welded portion of the lining material,” top of page 1.  
The combination of the embedment passageway of Takahashi with the embedment plate 15 of Maas would have produced a flow passageway for leak detection near the welds 21 of Maas, i.e., Applicant's claimed invention.  
This combination would have been obvious to one having ordinary skill in the art at the time the invention was made, as it produces no unexpected results. In view of the prior art teachings of Maas, a person of ordinary skill would have predicted that combining Takahashi’s embedment passageway with Maas’ embedment plate 15 would have produced Applicant's claimed invention of an embedment plate with a flow passageway for detecting leaks near welds in a lined concrete pool. The skilled person’s motivation for the combination would have been the expectation of, as described by Takahashi, to provide a “leakage detection groove in the vicinity of the welded portion of the lining material,” top of page 1.  


Regarding claim 7, the above-described combination of Maas with Takahashi teaches all the elements of the parent claim, and Maas additionally teaches a vacuum system located outside of the cavity of the fuel pool (“the space between the bottom liner 6 and the…plates 16, the deformation plates 18, etc. can be evacuated,” ¶ 22), the (Maas’ recitation that the air gap can be “evacuated” means maintained at a vacuum pressure; as is well-known in the art, in such a spent fuel pool system, you cannot maintain a vacuum airspace without a vacuum pump) by way of the flow passageway of the embedment plate (as combined above with Takahashi, Maas’ air gap around welds 21 is connected, through the embedment plate, to the external vacuum system via Takahashi’s connecting pipe/flow passageway 13 teaching). The skilled artisan would have been motivated to utilize Takahashi’s flow passageway through the embedment pump in order to provide leak detection near Maas’ welds 21, as described above in response to claim 6. 
Regarding claim 8, the above-described combination of Maas with Takahashi teaches all the elements of the parent claim, and Maas additionally teaches wherein the vacuum pump is configured to maintain the air gap at a vacuum pressure (“the space between the bottom liner 6 and the…plates 16, the deformation plates 18, etc. can be evacuated,” ¶ 22; Maas’ recitation that the air gap can be “evacuated” means maintained at a vacuum pressure).
Regarding claim 9, the above-described combination of Maas with Takahashi teaches all the elements of the parent claim, and Maas additionally teaches a pressure sensor (“manometer,” ¶ 22) configured to detect any rise in pressure within the air gap that would be indicative of a potential leak in the pool liner system (“the space between the bottom liner 6 and the overlying sealing plane with the plates 16, the deformation ).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Maas in view of Soot (US 4,034,227). 
Regarding claim 12, Maas anticipates all the elements of the parent claim and additionally teaches wherein the spent fuel pool system is explicitly configured to hold a plurality of storage racks (¶ 4) disposed on the base slab and submerged in the pool water (¶¶ 4, 5), each of the storage racks having a plurality of cells each configured for holding a spent nuclear fuel assembly containing nuclear fuel rods (¶ 4, ¶ 12). Examiner notes that Maas’ spent fuel pool shown in Figure 1 is explicitly intended to hold fuel storage racks with cells for spacing apart fuel assemblies. Examiner further notes that all fuel storage racks have cells for spacing apart fuel assemblies, and all spent fuel assemblies have spent fuel rods in them. 
However, because Maas does not explicitly describe the racks, Soot is cited to explicitly teach this. 
Soot is in the same art area of spent fuel storage (abstract) and teaches (Figs. 1, 2) a spent fuel pool surrounded by concrete sidewalls (10) comprising a plurality of storage racks (15) disposed on a base slab (11) and submerged in the pool water (9), each of the storage racks having a plurality of cells (21) each configured for holding a spent nuclear fuel assembly (20) containing nuclear fuel rods. 
The skilled artisan would have been motivated to utilize the storage rack of Soot within the storage pool of Maas because the purpose of a nuclear fuel storage pool is to store spent nuclear fuel assemblies, which are organized into racks, as is extremely . 
Claims 14-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Maas in view of Tolino (EP 0684612 B1).
Regarding claim 14, Maas teaches a spent fuel pool system comprising:  	a fuel pool (Fig. 1) comprising: 		a base slab (4);  		a plurality of vertical sidewalls (3) extending from the base slab (while the right-hand sidewall is not pictured, it is necessarily present to contain the water); and  		a cavity (2) defined by the base slab and an inner surface of the vertical sidewalls, the cavity being filled with pool water (¶¶ 4, 5);  	a pool liner system comprising:  		an outer liner (e.g., including 14, 12) positioned adjacent to the inner surfaces of the vertical sidewalls; and  		an inner liner (e.g., including 20, 19) positioned adjacent to the outer liner, the inner liner being spaced apart from the outer liner by an air gap (17, or the space underneath 23, or the space in between 15 and the left side of 20 and upper side of 14, or “the space” in ¶ 22), and wherein the inner liner is in contact with the pool water; and  	a vacuum system fluidly coupled to the air gap (“the space between the bottom liner 6 and the…plates 16, the deformation plates 18, etc. can be evacuated,” ¶ 22), the vacuum system comprising a vacuum pump that is configured to maintain the air gap at a vacuum pressure (Maas’ recitation that the air gap can be “evacuated” means maintained at a vacuum pressure; as is well-known in the art, in such a spent fuel pool system, you cannot maintain a vacuum airspace without a vacuum pump)
 However, because Maas does not explicitly describe the vacuum pump, Tolino is cited to explicitly teach this. 
Tolino is in the same art area of spent fuel storage (abstract) and teaches (Figs. 1, 2)  	a spent fuel pool (40) surrounded by concrete sidewalls (unlabeled but pictured in Fig. 1 with a rocky texture) comprising a cavity filled with pool water (45), and  	a vacuum system including a vacuum pump (440, Fig. 5) fluidly coupled to an air gap (280, Fig. 3), the vacuum pump being configured to maintain the air gap at a vacuum pressure (“vacuum or suction pump 440. Suction pump 440 is capable of suctioning air from cavity 280,” ¶ 21; “As suction pump 440 is operated it will create a vacuum,” ¶ 28). Additionally, Examiner notes that the vacuum pump 440 evacuates air from space 280 to a flow plenum 430, Fig. 5 and end of ¶ 21 and ¶ 28. 
The skilled artisan would have been motivated to utilize the vacuum pump of Tolino within the storage pool of Maas in order to use an extremely well-known and conventional pump for evacuating a space inside a spent fuel storage pool for the specific purpose of identifying, verifying, and removing air from unwanted leaks (“the leaking material…may be air,” ¶ 18) as well as for venting extra, unwanted air (¶ 21), and also for removing unwanted air suspected of holding radioactive products (¶ 31). 	
Regarding claim 15, the above-described combination of Maas with Tolino renders obvious all the elements of the parent claim, and Maas additionally teaches a pressure sensor (“manometer,” ¶ 22) configured to detect any rise in pressure within the air gap that would be indicative of a potential leak in the pool liner system (“the space ).
Regarding claim 16, the above-described combination of Maas with Tolino renders obvious all the elements of the parent claim, and Maas additionally teaches a flow plenum formed between a top terminal edge of the outer liner and a top terminal edge of the inner liner, the flow plenum being fluidly coupled to the air gap between the inner and outer liners (the pictured air gap/flow plenum is at a right-hand side of 15, an upper end of 14, and a left end of 20).
Regarding claim 18, Maas teaches a spent fuel pool system (Fig. 1) comprising:  	a base slab (4);  	a plurality of vertical sidewalls (3) extending from the base slab (while the right-hand sidewall is not pictured, it is necessarily present to contain the water);  16Docket No. HOL-092-US-CON  	a cavity (2) defined by the vertical sidewalls and the base slab, the cavity being filled with pool water (¶¶ 4, 5);  	at least one fuel storage rack (¶ 4) disposed in the cavity, the fuel storage rack holding a nuclear spent fuel assembly containing nuclear fuel rods (¶ 4, ¶ 12) that heat the pool water (¶¶ 4, 5) (Examiner notes that Maas’ spent fuel pool shown in Figure 1 is explicitly intended to hold fuel storage racks with cells for spacing apart fuel assemblies. Examiner further notes that all fuel storage racks have cells for spacing apart fuel assemblies, and all spent fuel assemblies have spent fuel rods in them); (e.g., including 14, 12) adjacent the sidewalls and base slab, an inner liner (e.g., including 20, 19) adjacent the outer liner and wetted by the pool water, and an interstitial space formed between the outer and inner liners; and  	a vacuum pump (see ¶ 22: Maas’ recitation that the air gap can be “evacuated” means maintained at a vacuum pressure; as is well-known in the art, in such a spent fuel pool system, you cannot maintain a vacuum airspace without a vacuum pump) fluidly coupled to the interstitial space, the vacuum pump being configured to evacuate air from the interstitial space to maintain a pressure of the interstitial space below atmospheric pressure (“the space between the bottom liner 6 and the…plates 16, the deformation plates 18, etc. can be evacuated,” ¶ 22).
However, because Maas does not explicitly describe the racks or vacuum pump, Tolino is cited to explicitly teach these. 
Tolino is in the same art area of spent fuel storage (abstract) and teaches (Figs. 1, 2) a spent fuel pool (40) surrounded by concrete sidewalls (unlabeled but pictured in Fig. 1 with a rocky texture) comprising a plurality of storage racks (50 and 90/120, or 55) disposed on a base slab (see unlabeled base, Fig. 1) and submerged in the pool water (45), each of the storage racks having a plurality of cells (57) each configured for holding a spent nuclear fuel assembly (20) containing nuclear fuel rods (30) (¶17), and a vacuum system including a vacuum pump (440, Fig. 5) fluidly coupled to an interstitial space (280, Fig. 3), the vacuum pump being configured to evacuate air from the interstitial space to maintain a pressure of the interstitial space below atmospheric pressure (“vacuum or suction pump 440. Suction pump 440 is capable of suctioning air ; “As suction pump 440 is operated it will create a vacuum,” ¶ 28). Additionally, Examiner notes that the vacuum pump 440 evacuates air from space 280 to a flow plenum 430, Fig. 5 and end of ¶ 21 and ¶ 28. 
The skilled artisan would have been motivated to utilize the storage rack of Tolino within the storage pool of Maas because the purpose of a nuclear fuel storage pool is to store spent nuclear fuel assemblies, which are organized into racks, as is extremely well-known in the art. 
The skilled artisan would have been motivated to utilize the vacuum pump of Tolino within the storage pool of Maas in order to use an extremely well-known and conventional pump for evacuating a space inside a spent fuel storage pool for the specific purpose of identifying, verifying, and removing air from unwanted leaks (“the leaking material…may be air,” ¶ 18) as well as for venting extra, unwanted air (¶ 21), and also for removing unwanted air suspected of holding radioactive products (¶ 31). 

Regarding claim 19, above-combined Maas with Tolino renders obvious all the elements of the parent claim, and Maas additionally teaches a pressure sensor (“manometer,” ¶ 22) configured to detect any rise in pressure within the air gap that would be indicative of a potential leak in the pool liner system (“the space between the bottom liner 6 and the overlying sealing plane with the plates 16, the deformation plates 18, etc. can be evacuated…and connected to a manometer as leak monitoring,” ¶ 22)
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over above-combined Maas and Tolino in view of Matkovic (GB 2530969 B).
Regarding claim 20, above-combined Maas with Tolino renders obvious all the elements of the parent claim, and Maas additionally teaches a computer processor based plant monitoring system operably coupled to the pressure sensor (“manometer,” ¶ 22) to monitor the pressure of the interstitial space (“the space between the bottom liner 6 and the overlying sealing plane with the plates 16, the deformation plates 18, etc. can be evacuated…and connected to a manometer as leak monitoring,” ¶ 22). 
Examiner notes that all nuclear power plant spent fuel pools must necessarily have their monitoring systems operably coupled to a computer processor based plant monitoring system. There is no spent nuclear fuel pool where an employee must physically descend into the pool to read the pressure readings. All information from the pressure sensors is sent to the control room where it is monitored by plant algorithms and the senior reactor operator (SRO). 
Additionally still, Tolino teaches a display (620), an analyzer (560) that performs data manipulation, and a controller (610) in ¶ 33. 
 However, because this combination does not explicitly recite a computer/processor, Matkovic is cited to explicitly teach this feature. 
 Matkovic is in the same art area of spent fuel pools (page 11, lines 15-17) and teaches a computer processor based plant monitoring system (42: “a general-purpose computer,” page 13, line 5) operably coupled to a sensor (26) to monitor pressure-related (“variable hydrostatic pressure at the location of the rupture 22, page 23, lines 26-27; page 14, kloc of Equation 1 and lines 25-26) leakage of an interstitial space (24, Fig. 1)
 The ordinary skilled artisan would have been motivated to utilize the computer/processor of Matkovic in order to, as is extremely well-known in the art, send sensor readings to a processor prior to examination by the reactor operator, e.g., “a computer program for assessing a state of a spent-fuel facility for storing spent fuel, wherein said computer program comprises computer-readable instructions such that, when said program is run on a computer, said program implements a method with some or all of the features as described above,” page 10, lines 26-29, the results of which are sent to a display for the reactor operator, e.g., “…to alert personnel at the spent-fuel facility of…a detected leakage…The output device may comprise screens adapted to show a warning message, printouts, etc.,” page 13, lines 5-9. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Maas in view of Takahashi and Tolino.
 Regarding claim 17, Maas anticipates all the elements of the parent claim, including the embedment plate (15). Additionally, Maas teaches the vacuum pump because Maas’ recitation at ¶ 22 that the air gap can be “evacuated” means maintained at a vacuum pressure; as is well-known in the art, in such a spent fuel pool system, you cannot maintain a vacuum airspace without a vacuum pump. 
However, because Maas does not explicitly describe the vacuum pump, Tolino is cited to explicitly teach this. 
Tolino is in the same art area of spent fuel storage (abstract) and teaches (Figs. 1, 2)  	a spent fuel pool (40) surrounded by concrete sidewalls (unlabeled but pictured in Fig. 1 with a rocky texture) comprising a cavity filled with pool water (45), and (440, Fig. 5) fluidly coupled to an air gap (280, Fig. 3), the vacuum pump being configured to maintain the air gap at a vacuum pressure (“vacuum or suction pump 440. Suction pump 440 is capable of suctioning air from cavity 280,” ¶ 21; “As suction pump 440 is operated it will create a vacuum,” ¶ 28). Additionally, Examiner notes that the vacuum pump 440 evacuates air from space 280 to a flow plenum 430, Fig. 5 and end of ¶ 21 and ¶ 28. 
The skilled artisan would have been motivated to utilize the vacuum pump of Tolino within the storage pool of Maas in order to use an extremely well-known and conventional pump for evacuating a space inside a spent fuel storage pool for the specific purpose of identifying, verifying, and removing air from unwanted leaks (“the leaking material…may be air,” ¶ 18) as well as for venting extra, unwanted air (¶ 21), and also for removing unwanted air suspected of holding radioactive products (¶ 31).
Maas does not explicitly state that the embedment plate 15 can have a flow passageway through it. 
Takahashi does. Takahashi is in the same art area of spent fuel pools (technical field, page 1) and teaches a concrete (23, Fig. 3) and lined pool (9) similar to that of Maas, and having an embedment plate (10, 17, 24) facing the inner cavity of the pool and comprising a flow passageway (13, Fig. 3) formed through the embedment plate, a first end of the flow passageway being fluidly coupled to a flow plenum (18) (“pressurizing pipe 13 communicating with the outside is connected to an end portion of the leakage detecting groove 18,” mid-page 3)
A purpose for this teaching is, as described by Takahashi, to provide a “leakage detection groove in the vicinity of the welded portion of the lining material,” top of page 1.  
The combination of the embedment passageway of Takahashi with the embedment plate 15 of Maas would have produced a flow passageway for leak detection near the welds 21 of Maas, i.e., Applicant's claimed invention.  
This combination would have been obvious to one having ordinary skill in the art at the time the invention was made, as it produces no unexpected results. In view of the prior art teachings of Maas, a person of ordinary skill would have predicted that combining Takahashi’s embedment passageway with Maas’ embedment plate 15 would have produced Applicant's claimed invention of an embedment plate with a flow passageway for detecting leaks near welds in a lined concrete pool. The skilled person’s motivation for the combination would have been the expectation of, as described by Takahashi, to provide a “leakage detection groove in the vicinity of the welded portion of the lining material,” top of page 1.  

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILY C GARNER whose telephone number is (571)272-9587.  The examiner can normally be reached on 9-5 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
(PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LILY CRABTREE GARNER
Primary Examiner
Art Unit 3646



/LILY C GARNER/Primary Examiner, Art Unit 3646                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 lexico.com/definition/circumscribe
        2 mathematicsdictionary.com/english/vmd/full/c/circumscribe.htm